Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species J in the reply filed on 02/02/2022 is acknowledged.
In review of the Claims in light of the election of Species J, Claims 6 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first coupling component” of Claim 1 and “bracket set” of Claims 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is suggested that Applicant add reference numbers to the claimed elements in Figs. 33A-D.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Objections
Claim 13 and 21 are objected to because of the following informalities:  
Claims 13 and 21 recite “a second resistance module”, however a second resistance module has been disclosed in Claim 1. It appears that Applicant is referring to the same second resistance module and should be replaced with --the second resistance module--.               Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 3-6, 9-13, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-6, 9, 10, 12, 13, and 14 of U.S. Patent No. 10,556,143. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3-6, 9-13, 21, and 22 of the instant application is more broad and would be anticipated by Claims 2-6, 9, 10, 12, 13, and 14 of U.S. Patent No. 10,556,143.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 11, 12, 13, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colosky (US 20020025891).
Regarding Claim 1, Colosky teaches an apparatus for providing a substantially constant level of resistance, the apparatus comprising:                 a first resistance module 2 configured to provide a substantially constant force resistance at a first resistance level, wherein:                the first resistance module includes a first coupling component 4, a first drum 6, and a first constant-force spring 8 having the first resistance level;                 a first end of the first constant-force spring 8 is connected to the first drum 6;                a first rear drum 3, wherein a second end of the first constant-force spring is connected to the first rear drum; and                wherein the first coupling component is configured to directly couple to a second resistance module 2 (Refer to annotated Fig. 1A below Paragraph [0084]).
    PNG
    media_image1.png
    519
    583
    media_image1.png
    Greyscale
OR
    PNG
    media_image2.png
    718
    546
    media_image2.png
    Greyscale

Regarding Claim 3, Colosky continues to teach wherein the first drum 6 is configured to rotate in a first direction and the first rear drum 3 is configured to rotate in a second direction, the first direction opposite of the second direction (Refer to Fig. 1 Paragraph [0084]:” Each spring is wound upon its storage drum according to its natural curvature, and winds onto the output drum in a direction opposite to its natural curvature. This form of winding produces a constant resistance force when the cable is pulled.’).
Regarding Claim 4, Colosky continues to teach further comprising a resistance selector 10 set to a first resistance-setting level, wherein the first resistance-setting level corresponds to the first resistance level (Refer to Fig. 1 Paragraph [0089]).
Regarding Claim 5, Colosky continues to teach wherein the first resistance module 2 is affixed to the resistance selector 10 (Refer to FIG. 1).
Regarding Claim 11, Colosky continues to teach wherein the apparatus further includes a cord spool 9,11, and wherein the first drum 6 of the first resistance module 2 is connected to the cord spool (Refer to Fig. 1A above).
Regarding Claim 12, Colosky continues to teach further comprising:               a housing 1 that includes a first bracket set, wherein: the first resistance module is mounted onto the housing via the first bracket set (Refer to annotated Fig. 1A above, the Office considers the bracket set the housing of the modules in so much as Applicant has shown a bracket set for embodiments 33A-D).
Regarding Claim 13, Colosky continues to teach further comprising:               a housing 1 that includes a second bracket set, configured to enable a second resistance module 2 to mount onto the housing 1 (Refer to annotated Fig. 1A above, the Office considers the bracket set the housing of the modules in so much as Applicant has shown a bracket set for embodiments 33A-D
Regarding Claim 21, Colosky continues to teach wherein the apparatus further comprises a detachable key pin 5c, the key pin configured to couple and decouple the first resistance module and a second resistance module 2, and wherein the detachable key pin comprises at least one prong (Refer to Fig. 4 Paragraph [0095]:” [0095] Any number of resistive packs 2 can be coupled together through connections at 5b with bolts or mechanical fasteners 5c and housed within the hollow body 1a of the CFREU 1 to achieve the desired amount of force during exercise.”..The Office considers the bolt 5c a key and that the one prong is the stem part of the bolt).
Regarding Claim 24, Colosky continues to teach wherein the apparatus further comprises a stopper 8a, wherein the stopper is configured to prevent the constant force spring 8 from being unwound beyond a threshold point (Refer to Fig. 8-8b & 12.. Paragraph [0099]).
Regarding Claim 25, Colosky continues to teach wherein the first rear drum 3 comprises a slot 3g, wherein the slot is configured to receive the stopper 8a (Refer to Fig. 8B Paragraph [0099]):” This allows the selection pins 8a at the end(s) of at least one spring 8 to engage one of the selection grooves 3g, as they are designed to do.”).
Allowable Subject Matter
Claims 9, 10, 22, 23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784